COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Matter of the Estate of Travis B.      §              No. 08-18-00106-CV
  Kirchner, Deceased,
                                                §                Appeal from the
                       Appellant.
                                                §               Probate Court No. 1

                                                §            of El Paso County, Texas

                                                §             (TC# 2010-CPR01539)

                                                §
                                             ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until February 28, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Jason P. Mestas, Court Reporter for the Probate Court No. 1,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause and forward the same to this Court on or before February 28, 2019.


       IT IS SO ORDERED this 25th day of February, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.